
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.28


DISTRIBUTOR AGREEMENT


        AGREEMENT made as of the 12 day of June, 2003, by and between AltiGen
Communications, Inc., a corporation duly organized and existing under the laws
of the State of Delaware, with its principal office at 47427 Fremont Blvd.,
Fremont, California 94538, hereinafter called the "Supplier" and GRAYBAR
ELECTRIC COMPANY, INC., a corporation duly organized and existing under the laws
of the State of New York, with its principal office at 34 North Meramec Avenue,
St. Louis, Missouri 63105 (Post Office Box 7231, St. Louis, Missouri 63177),
hereinafter called "Graybar".

WITNESSETH:

        WHEREAS, the Supplier is desirous of appointing Graybar a non-exclusive
distributor, and Graybar is desirous of accepting such appointment,

        NOW, THEREFORE, in consideration of the premises and the mutual
covenants and agreements herein contained, Supplier hereby appoints Graybar its
non-exclusive distributor and Graybar accepts appointment for the sale of
products or material (hereinafter "Material") furnished by Supplier under this
Agreement.

        1. TERRITORY; AUTHORIZED RESELLERS.    This appointment applies
throughout the United States, Canada, and Mexico. Graybar may resell Material
only to resellers included in the list of authorized resellers provided by
Supplier and updated by Supplier as changes are made.

        2. TITLE AND SHIPPING.    Title to all Material covered by this
Agreement shall pass to Graybar upon delivery at the destination designated by
Graybar and shall be at the risk of Supplier until title thereto shall have
passed as herein provided. Routing of shipments may be specified by Graybar when
Graybar is liable for transportation charges. Graybar is liable for all costs
relating to transportation and delivery. Graybar has transportation insurance,
and Altigen will not provide duplicate coverage. Transportation costs prepaid by
Supplier and added to Graybar's invoice will be at the lowest net cost after
applying all negotiated discounts obtained by Supplier from shipper.

        3. PRICE.    All purchases of Material made by Graybar shall be upon the
current terms and prices established by Supplier, as stated in the Altigen
Distributor Price List attached hereto as Exhibit A and incorporated herein by
reference, and updated from time to time. Furthermore, Graybar shall be given
written notice ** days in advance of the effective date of any price change.
Such notice shall be sent to the attention of the Manager, Price/Cost Services
at the principal office listed above and shall include actual unit costs to
Graybar (and suggested selling prices, if applicable).

        In the event of an increase in the price of said Material for which
orders shall have been placed by Graybar, Graybar may, at its option, cancel
such orders in whole or in part within ** days after receipt of notice of such
price increase described in the previous paragraph.

        Price Protection.    In the event of a decrease in Material pricing,
Graybar shall be credited with an amount equal to the difference between the
price charged for such Material and the new and reduced price for any such
Material in Graybar's inventory or in transit to Graybar as of the effective
date of the price decrease. To obtain price protection, within ** days of
receipt of Supplier's notice of the price decrease, Graybar shall provide to
Supplier a written report of (i) inventory on hand and (ii) inventory in transit
from Supplier, showing by part number the quantity of each Supplier Material in
Graybar's inventory and in transit as of the effective date of the price
decrease. Price protection will not be granted in the case of special promotion.

1

--------------------------------------------------------------------------------


        3A. TAXES.    The prices referred to in this Agreement do not include
taxes and other similar charges. Graybar is responsible for, and shall pay or
reimburse Supplier for, all taxes, including sales, use, value-added (VAT),
general services (GST), gross receipts, excise, personal property, or other
federal, state or local taxes, export taxes and import duties, or any similar
assessments based on the sale to Graybar of Material, maintenance, or other
services provided under this Agreement, and any penalties, interest and
collection or withholding costs associated with any of the foregoing items,
excluding taxes on Supplier's net worth and net income. Tax Exemption. Graybar
may provide Supplier with a tax exemption certificate acceptable to the taxing
authorities in lieu of paying such taxes. Graybar shall reimburse Supplier for
any fines, penalties, taxes and other charges, including expenses incurred by
Supplier, due to Graybar's submission of invalid information.

        4. TERMS OF PAYMENT.    Net ** Proximo, which means that all invoices
received in a calendar month are paid on the ** day of the following calendar
month. The maximum time to pay is therefore ** days and the minimum time to pay
is ** days, with an average of ** days.

        5. GENERAL INDEMNITY; EXCLUSION OF CONSEQUENTIAL OR SPECIAL DAMAGES.    

        5.1 Indemnity by Supplier    Notwithstanding disclaimers of liability
for consequential or special damages contained in Section 5.4 ("No Non-Direct
Damages") or in Supplier's warranty to the contrary and provided Supplier is
notified promptly and given authority, information and assistance for the
defense of same, Supplier agrees to defend and hold Graybar harmless from all
claims and suits made or brought against Graybar by any third party for
consequential or special damages arising from Material purchased by Graybar
hereunder except claims or suits: (i) arising from the negligence or intentional
misconduct of Graybar, its employees, or agents or servants of either of them;
or (ii) to the extent based upon any material deviation between a warranty
expressly extended by Graybar to any such customer and Supplier's warranty given
to Graybar.

        5.2 Indemnity by Graybar.    Notwithstanding the disclaimers of
liability for consequential, special, and non-direct damages contained in
Section 5.4 ("No Non-Direct Damages"), Graybar agrees to indemnify and hold
Supplier harmless from any claims, suits, proceedings, losses, liabilities,
damages, costs and expenses (inclusive of Supplier's reasonable attorneys' fees)
for bodily injury or property damage, including consequential or special damages
relating thereto, made against or incurred by Supplier as a result of
negligence, misrepresentation, or error or omission on the part of Graybar or
representative of Graybar.

        Graybar shall be solely responsible for any warranties or
representations made by Graybar or Graybar's employees or agents which differ
from the warranty provided by Supplier in its end-user agreement which Supplier
includes with each Material sold hereunder.

        5.3 Third-Party Claims.    Neither party shall be liable for any claim
by the other party based on any third-party claim except as expressly authorized
in Section 5.1 ("Indemnity by Supplier"), Section 5.2 ("Indemnity by Graybar"),
Section 7 ("Patent and Trademark Indemnification") and in Section 9
("Environmental Liability") of this Agreement.

        5.4 No Non-Direct Damages.    EXCEPT AS EXPRESSLY STATED TO THE CONTRARY
HEREIN, TO THE FULL EXTENT ALLOWED BY LAW THE PARTIES SHALL NOT BE LIABLE TO
EACH OTHER FOR ANY CLAIM, WHETHER BASED IN CONTRACT, TORT (INCLUDING
NEGLIGENCE), OR ANY OTHER LEGAL THEORY, FOR INCIDENTAL, CONSEQUENTIAL, INDIRECT,
SPECIAL OR PUNITIVE DAMAGES OF ANY KIND, OR FOR LOSS OF REVENUE OR PROFITS, LOSS
OF BUSINESS, LOSS OF INFORMATION OR DATA, OR ANY DAMAGES THAT ARE NOT DIRECT,
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR THE PERFORMANCE OR BREACH
HEREOF, EVEN IF THE PARTY HAS BEEN ADVISED OF THE POSSIBILITY THEREOF.

2

--------------------------------------------------------------------------------


        5.5 Validity.    THESE DISCLAIMERS AND LIMITATIONS OF LIABILITY WILL NOT
BE AFFECTED IF ANY REMEDY PROVIDED HEREIN FAILS OF ITS ESSENTIAL PURPOSE.

        6. PURCHASE ORDERS AND SUPPLY.    Purchase orders will be deemed
accepted by Supplier unless rejected within two (2) business days of receipt.
Requested shipment date must comply with Supplier's stated lead-time, which will
not exceed two (2) weeks. Supplier will make every reasonable effort to furnish
a sufficient quantity of said Material to meet the resale requirements of
Graybar. Supplier may decline to make shipments to Graybar if Graybar is
delinquent in making payments to Supplier.

        6A. MONTHLY POINT-OF-SALE AND INVENTORY REPORTS.    

        6A.1 Point-of-Sale Report.    During the term of this Agreement, Graybar
shall provide to Supplier a monthly report containing the following information:
(i) the authorized reseller's account number, (ii) authorized reseller's name,
(iii) the "ship to" destination zip code and (iv) the part number and Graybar's
cost of the Material shipped. Such report, with respect to a calendar month,
shall be delivered to Supplier no later than the tenth (10th) day of the
following calendar month.

        6A.2 Monthly Inventory Report.    Within ten (10) days after the end of
each month during the term of this Agreement, Distributor shall provide Supplier
with an inventory report.

        7. PATENT AND TRADEMARK INFRINGEMENT.    

        7.1 Defense.    Supplier hereby warrants that all of the Material sold
hereunder by it to Graybar, its successors or assigns, are and will be as of the
date of shipment by Supplier free and clear of infringement of any patent valid
in the United States, Canada, or Mexico, or any trademark registered in the
United States, Canada, or Mexico. Supplier agrees to defend any and all actions
and suits alleging any infringement of any patent valid in the United States,
Canada, or Mexico, or any trademark registered in the United States, Canada, or
Mexico (regardless of whether such patent or trademark was in effect on the date
of shipment of the Material) that may at any time be brought against Graybar, or
its successors or assigns, or any of its or their customers, to pay all costs
and expenses incurred with Supplier's prior written authorization, and to
satisfy all final judgments and decrees against the defendant or defendants or
settlement agreed to by Supplier in such actions or suits, but Supplier shall
not be liable for any settlement incurred by Graybar without Supplier's prior
written authorization; provided that (i) the Supplier shall have prompt written
notice of the commencement of any such action or suit, (ii) Graybar gives
Supplier the right to control and direct the investigation, and preparation, and
full opportunity to defend and settle such action or suit, through counsel of
Supplier' choice; and (iii) Graybar gives Supplier assistance and full
cooperation for the defense of such action or suit.

        7.2 Exclusions.    The provisions of the foregoing indemnity shall not
apply with respect to any instances of alleged infringement based upon or
arising out of the use of such Material in any manner for which the Material was
not designed, or for use of Material other than the uses and distributions
designated by Supplier, for use of any Material that has been modified by
Graybar or any third party, or for use of any Material in connection with or in
combination with any equipment, devices or software that have not been supplied
by Supplier, unless such connection or combination arises from standard,
expected telephony usage. Notwithstanding any other provisions hereof, the
foregoing indemnity shall not apply with respect to any infringement based on
Graybar's activities occurring subsequent to its receipt of notice of any
claimed infringement or activities in violation of written instructions given to
Graybar by Supplier, unless Supplier shall have given Graybar written permission
to continue to market and distribute the allegedly infringing Material.

        7.3 Supplier's Solutions.    If Material is, or in Supplier's opinion
might be, held to infringe as set forth above, Supplier may, at its option and
expense, replace or modify such Material so as to avoid

3

--------------------------------------------------------------------------------


infringement, or procure the right for Graybar to continue the use and resale of
such Material. If neither of such alternatives is, in Supplier's opinion,
reasonably possible, the infringing Material shall be returned to Supplier, and
Supplier's sole liability, in addition to its obligation to reimburse any
awarded damages, costs and expenses set forth above, shall be to refund the
purchase price paid for such Material by Graybar. Supplier is not obligated to
accept new orders for Materials which are subject to a Claim covered under this
Section.

        7.4 ** Remedy.    THIS SECTION STATES **' ** RESPONSIBILITY AND
LIABILITY TO **, AND **'S ** REMEDY FROM **, FOR ANY CLAIMS AGAINST ** FOR
ACTUAL OR ALLEGED INFRINGEMENT OR MISAPPROPRIATION OF ANY INTELLECTUAL PROPERTY
RIGHT BY ANY MATERIAL ** HEREUNDER OR **, AND IS IN ** AND ** OTHER EXPRESS,
IMPLIED OR STATUTORY WARRANTIES, TERMS, OR CONDITIONS TO ** REGARDING
INFRINGEMENT AND MISAPPROPRIATION. ** may ** only to ** ** obligations as stated
here in this Section 7, but may not obligate ** to provide any additional
intellectual property **.

        8. PRODUCT LIABILITY INSURANCE.    Supplier will furnish Graybar with a
Certificate of Insurance evidencing Product Liability Coverage with protection
extending to Graybar under a Vendors Endorsement. Such insurance shall cover all
Material sold by Supplier to Graybar and shall be maintained in companies
reasonably acceptable to Graybar with minimum limits of liability of $**
combined single limit per occurrence with a policy aggregate of $**.

        9. ENVIRONMENTAL LIABILITY.    For purposes of this Agreement,
"Hazardous Substances" shall be defined as any Material that: (a) is a hazardous
substance as defined under U.S. federal or state law; or (b) includes any
extremely hazardous substance; toxic substance or chemical; radioactive
material; petroleum; oil; asbestos-containing material; or any other contaminant
or pollutant. If any of the Material to be sold hereunder is considered a
Hazardous Substance, or might otherwise be subject to regulation under any
environmental, health or safety laws or regulations, Supplier will notify
Graybar in writing prior to the purchase of such Material and will provide, in
accordance with applicable law, instructions on the proper use, handling and
disposal of the Material, in the form of a Material Safety Data Sheet (MSDS).
Within ** days after receipt of notice that the Material to be purchased
contains Hazardous Substances, Graybar may, at its option, cancel such orders.

        Supplier shall, at its own expense, defend or settle any claim, suit, or
proceeding ("Claim") that is instituted against Graybar, its successors,
assigns, agents or employees ("Indemnitees") by a third party to the extent such
Claim arises out of or is in any way related to any environmental contamination,
injury or damage to natural resources or property, or injury to or death of
persons, resulting from or related to (i) the release, spilling, leaking, or
discharging of any Hazardous Substance by the Material or packaging provided by
Supplier, when used in accordance with Supplier's instructions and disposed of
in accordance with legal requirements, or (ii) liability resulting from dumping,
use, storage, treatment, or disposal of the Material or packaging in accordance
with instructions provided by Supplier in the MSDS; except to the extent caused
by the negligence or willful misconduct of any Indemnitee, or by the negligence
or willful misconduct of any third party, and Supplier shall pay all damages
awarded therein against any Indemnitee or agreed upon in settlement by Supplier.
This indemnity is conditioned upon the Indemnitee (i) giving Supplier prompt
notice in writing of any covered Claim or threat thereof, (ii) permitting
Supplier sole control, through counsel of Supplier's choice, to defend and/or
settle such Claim; and (iii) giving Supplier all the needed information,
assistance and authority, at Supplier's expense, to enable Supplier to defend or
settle such Claim.

        10. LIMITED WARRANTY; REPAIR OR REPLACEMENT.    

        10.1 AltiGen Communications Material Warranty.    Supplier warrants the
Material TO END USERS ONLY pursuant to the terms and conditions of the End-User
Agreement and no warranty is

4

--------------------------------------------------------------------------------


extended to Graybar. Supplier's End-User Agreement is included with each unit of
Material, and must be passed through by Graybar, unchanged.

        10.2 Warranty Procedures.    Supplier will repair or replace, at its own
expense,, for a period of one year from the date of purchase by Graybar's
customer or by the end user, any parts of the Material manufactured by Supplier
or sold by it which parts do not substantially conform to Supplier's end-user
warranty when used for the intended purposes. Defective Material may be returned
by Graybar's customer or by the end user, or by Graybar provided Graybar obtains
a Returned Material Authorization (RMA) number prior to accepting the return
from its customer. The customer pays transportation charges to return the
defective Material to Supplier, and Supplier pays transportation charges to ship
the replaced or repaired Material to the customer. If neither repair nor
replacement is reasonably available, Supplier may, in its sole discretion,
refund to the customer who submitted the defective Material the purchase price
paid for the defective Material. All Material and parts that are replaced will
become the property of Supplier. Replacement Material or parts may be new or
reconditioned. Supplier warrants any replaced or repaired Material or part for
ninety (90) days from shipment, or the remainder of the initial warranty period,
whichever is longer. Should Supplier's warranty exceed one year, then such
longer term is applicable. In the event of "out of box" failures, the warranty
procedures stated above apply.

        10.3 Limitations and Disclaimer.    EXCEPT FOR THE EXPRESS WARRANTY SET
FORTH IN THE END-USER AGREEMENT, AND THE EXPRESS WARRANTY OF NON-INFRINGEMENT
STATED IN SECTION 7.1 ("PATENT AND TRADEMARK INFRINGEMENT DEFENSE") SUPPLIER
EXPRESSLY DISCLAIMS ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, EITHER IN FACT OR
BY OPERATION OF LAW, STATUTORY OR OTHERWISE, OR ARISING FROM THE COURSE OF
DEALING BETWEEN THE PARTIES OR USAGE OF TRADE, INCLUDING WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE.

        10.4    NO PERSON IS AUTHORIZED TO MAKE ANY OTHER WARRANTY OR
REPRESENTATION BINDING UPON SUPPLIER CONCERNING THE PERFORMANCE OF THE MATERIAL
OTHER THAN AS PROVIDED IN THE END-USER AGREEMENT. GRAYBAR SHALL MAKE NO OTHER
WARRANTY, EXPRESS OR IMPLIED, ON BEHALF OF SUPPLIER.

        10.5 Toll Fraud    Graybar is forbidden from stating or implying that
Supplier Material provides immunity from fraudulent intrusion ("Toll Fraud").

        10A GRAYBAR'S WARRANTY.    Graybar hereby represents and warrants to
Supplier that neither this Agreement (nor any term hereof) nor the performance
of or exercise of rights under this Agreement, is restricted by, contrary to, in
conflict with, ineffective under, requires registration or approval or tax
withholding under, or affects Supplier's intellectual property rights (or the
duration thereof) under, or will require any compulsory licensing under, any law
or regulation of any organization, country, group of countries or political or
governmental entity to which Graybar is subject.

        10B EXPORT COMPLIANCE.    Graybar agrees not to export, either directly
or indirectly, the Material or any documentation related thereto without first
obtaining any required license or other approval from the U.S. Department of
Commerce or any other agency or department of the United States Government. If
Graybar exports any Material or related documentation from the United States or
re-exports any Material or related documentation from a foreign destination,
Graybar shall ensure that the export/re-export or import of the Material and
related documentation is in compliance with all laws, regulations, orders or
other restrictions of the United States and the appropriate foreign government.

5

--------------------------------------------------------------------------------


        11. STOCK BALANCING PROGRAM.    Supplier recognizes that from time to
time, it may be necessary for Graybar, in order to properly perform its
obligations hereunder, to reduce, exchange or eliminate certain Material from
its inventory. Accordingly, Supplier shall allow quarterly returns with no
restocking charges provided Graybar prepays associated freight and insurance
costs and subject to all of the following conditions:

•The quarterly return is limited to a total of ** percent (**%) of the value of
Material shipped to Graybar in the previous calendar quarter;

•the returned Material is (i) new and in factory-sealed, unopened boxes, and
(ii) in the current Altigen Distributor Price List; and

•Graybar submits a new, non-cancellable order, for immediate shipment at the
time of the return, in an amount equal to or greater than the value of the
returned Material;


Supplier will issue a credit memo for the returned Material in the amount of the
lesser of (i) current price as stated in the Altigen Distributor Price List or
(ii) the price invoiced to and actually paid by Graybar less any rebates and
price protection.

        12. NON-ASSIGNABILITY.    This agreement shall not be transferable or
assignable by either party hereto without the written consent of the other
party, which may not be unreasonably delayed or withheld. Until such written
consent is obtained, the party transferring or assigning this agreement shall
not be relieved of the obligations hereunder.

        13. TERMINATION.    The distributorship hereby created may be terminated
only (a) by an agreement in writing duly signed by the parties hereto; or (b) by
either party at will, with or without cause, upon not less than ninety
(90) days' notice in writing given by certified mail or other method allowed by
Section 24 ("Notices") to the other party; (c) by either party if the other
party commits a material breach of any obligation hereunder which is not cured
within thirty (30) days' after issuance of written notice to the breaching
party, which notice shall state the breach upon which termination is based, or
(d) by either party hereto upon one (1) day's like notice in the event the other
party hereto attempts to assign this Agreement or any rights thereunder without
the other party's written consent, or either party ceases to function as a going
concern or to conduct its operations in the normal course of business, or a
receiver is appointed or applied for by the party, or a petition under the
Federal Bankruptcy Act is filed by or against either party, or either party
makes an assignment for the benefit of creditors. Termination shall not relieve
Graybar of the obligation to pay all sums due hereunder.

        14. REPURCHASE AFTER TERMINATION.    Within thirty (30) days after the
termination of the distributorship hereby created, (a) if Graybar terminates for
convenience or Supplier terminates for Graybar's breach or bankruptcy, Supplier
may, at its option, repurchase from Graybar any or all Material and all repair
and replacement parts therefor which are new and unused of which Graybar is then
the owner, at the net price paid by Graybar, or at Supplier's then current net
price to distributors generally, whichever is lower, Graybar to bear all return
transportation costs; or (b) if Supplier terminates for convenience or Graybar
terminates for Supplier's breach or bankruptcy, then Supplier shall be obligated
to repurchase all of the Material and all the repair and replacement parts from
Graybar at the said price set forth above, the Supplier to bear all return
transportation costs.

        15. DELIVERIES AFTER TERMINATION.    After a date for termination of the
distributorship hereby created shall have been established by notice or
agreement, the Supplier shall be obligated to deliver, and Graybar shall be
obligated to accept, such of the Material as Graybar shall have ordered from the
Supplier prior to the date for termination; provided, however, that in no event
shall the Supplier be obligated to deliver, or Graybar be obligated to accept,
any of such Material after the date of such termination.

6

--------------------------------------------------------------------------------


        16. SALES AFTER TERMINATION.    The acceptance of any order from, or the
sale of any Material to, Graybar after the termination of the distributorship
hereby created shall not be construed as a renewal or extension thereof nor as a
waiver of termination, but in the absence of a new written Agreement, all such
transactions shall be governed by provisions identical with the provisions of
this Agreement.

        17.    NO LIABILITY FOR TERMINATION. Neither party shall, by reason of
termination of distributorship of said Material, be liable to the other for
compensation, reimbursement or damages on account of the loss of prospective
profits on anticipated sales, or on account of expenditures, investments, leases
or commitments in connection with the business or goodwill of the other. The
foregoing shall not affect either party's claim for damages arising out of any
breach which led to such termination.

        18.    FAILURE TO ENFORCE. The failure of either party to enforce at any
time, or for any period of time, the provisions hereof shall not be construed to
be a waiver of such provisions unless accompanied by a clear written statement
that such provision is waived. A waiver of any default hereunder or of any of
the terms and conditions of this Agreement shall not be deemed to be a
continuing waiver or a waiver of any other default or of any other term or
condition, or a waiver of the right of such party thereafter to enforce each and
every such provision.

        19.    ENTIRE AGREEMENT; NO ORAL AGREEMENTS. This Agreement is intended
as the complete, final and exclusive statement of the terms of the agreement
between the parties and supersedes all prior understandings, writings,
proposals, representations or communications, oral or written, relating to the
subject matter hereof. Although Graybar may use its standard purchase order and
other forms, and Supplier may use its standard order acknowledgment and invoice,
the terms and conditions of this Agreement will prevail over such forms, and any
inconsistent, conflicting or different terms in such forms will be of no effect.
Except where unilateral modification is specifically authorized herein, any
amendments to this Agreement must be in writing and executed by both parties.

        20.    TERMINATION OF PRIOR AGREEMENTS. This Agreement terminates and
supersedes all prior Agreements between the parties, except those listed below
which shall continue in full force and effect:

        Exceptions: None

        21. HEADINGS.    Headings of this Agreement are inserted solely for the
purpose of convenience of reference and are in no manner to be construed as a
part of the Agreement.

        22. RELATIONSHIP OF THE PARTIES.    The parties shall at all times
during the term of this Agreement act as, and shall represent themselves to be,
independent contractors, and not an agent, partner, joint venturer, or employee
of the other party. Neither party will have the right to enter into any
contracts or binding commitments in the name of the other party or on such other
party's behalf.

        23. FORCE MAJEURE.    Neither party shall be liable to the other party
for the failure to perform any of its obligations hereunder (other than the
payment of money) resulting from acts of the other party, acts of civil or
military authority, governmental priorities, earthquake, fire, flood, epidemic,
quarantine, energy interruptions, strike, labor trouble, war, riot, accident,
shortage, delay in transportation, or any other causes beyond the reasonable
control of the party whose performance is delayed.

        24. NOTICES.    Notices shall be given in writing to the address stated
immediately below, or to such other address as shall be given by either party to
the other in writing. Any notice involving breach or termination shall be sent
by recognized overnight courier or by certified mail, return receipt requested.
All other notices may additionally be sent by fax or e-mail with an automatic
confirmation

7

--------------------------------------------------------------------------------


of transmission by the transmitting machine. All notices shall be deemed to have
been given and received on the earlier of actual delivery (except that faxes and
e-mails sent on a non-business day will be deemed received on the next business
day) or three (3) days from the date of postmark.


 
 
  To Graybar:   To Supplier:
Graybar Electric Company, Inc.
 
AltiGen Communications, Inc. 34 N. Meramec Ave   47427 Fremont Blvd. Clayton, MO
63105   Fremont, CA 94538 Attn: David Bender   Attn: Philip M. McDermott, CFO
e-mail: david.bender@gbe.com   e-mail: pmcdermott@altigen.com Fax: 314-573-9288
  Fax: 510/252-9738 Telephone: 314-573-9318   Telephone: 510/580-7904

        25. SEVERABILITY.    In the event any provision of this Agreement is
found to be invalid, illegal or unenforceable, a modified provision shall be
substituted which carries out as nearly as possible the original intent of the
parties, and the validity, legality and enforceability of any of the remaining
provisions shall not in any way be affected or impaired thereby.

        26. GOVERNING LAW.    THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH, AND ALL DISPUTES HEREUNDER SHALL BE GOVERNED BY, THE LAWS OF THE STATE OF
CALIFORNIA, EXCLUDING ITS CONFLICT OF LAWS RULES. The United Nations Convention
on Contracts for the International Sale of Goods (1980) is hereby excluded in
its entirety from application to this Agreement.

        27. SURVIVAL.    The following sections will survive expiration or
termination of this Agreement:

3A.Taxes 4.Terms of Payment 5.General Indemnity; Exclusion of Consequential or
Special Damages 7.Patent and Trademark Infringement 9.Environmental Liability
10.Limited Warranty; Repair or Replacement 10B.Export Compliance 14.Repurchase
after Termination 15.Deliveries after Termination 16.Sales After Termination
17.No Liability for Termination 18.Failure to Enforce 19.Entire Agreement; No
Oral Agreements 21.Headings 23.Force Majeure 24.Notices 25.Severability
26.Governing Law 27.Survival

8

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused these presents to be
executed by a duly authorized officer on the date(s) shown below, to be
effective as of the day and year first above written.


 
 
  ALTIGEN COMMUNICATIONS, INC.
Supplier   GRAYBAR ELECTRIC COMPANY, INC.
 
 
  /s/  PHILIP MCDERMOTT      

--------------------------------------------------------------------------------

Signature (Vice) President (CFO)   /s/  RICHARD D. OFFENBACHER      

--------------------------------------------------------------------------------

Signature (Vice) President
 
 
  Philip McDermott
Type or print name of person whose signature appears above   Richard D.
Offenbacher
Type or print name of person whose signature appears above
 
 
  June 12, 2003

--------------------------------------------------------------------------------

Date   August 27, 2003

--------------------------------------------------------------------------------

Date

SG-930 (10/01)

9

--------------------------------------------------------------------------------

Exhibit A
Graybar / AltiGen Distributor Agreement

Effective June 12, 2003

AltiGen Communications, Inc.
Distributor Price List   LOGO [g92087.jpg]


Part Number


--------------------------------------------------------------------------------


 
Description

--------------------------------------------------------------------------------


 
 

 
Price

--------------------------------------------------------------------------------

AltiServ Office             ALTI-SERV1-IP   08x04x12 AltiServ1 IP-PBX Solution
w/ AltiWare v4.6, 8 Alti-IP 600 Phones, and 16 Station Licenses       $ **  
ALTI-SERV2-IP   00x00x12 AltiServ2 IP-PBX Solution w/AltiWare v4.6 and 12
Station Licenses   Note: 17   $ **   ALTI-OFFICE1A   04x08 AltiServ Small Office
Solution w/ AltiWare OE v4.6 and 12 Station License       $ **   ALTI-OFFICE2A-R
  00x24 AltiServ Office Solution w/ AltiWare OE v4.6 and 24 Station License    
  $ **   ALTI-OFFICE3-R   24x36 AltiServ Office Solution w/ AltiWare OE v4.6 and
36 Station License       $ **
Alti-IP 600 IP Phone
 
 
 
 
    ALTI-IP600   Alti-IP 600 IP Phone       $ **
AltiWare Telephony Boards
 
 
 
 
    ALTI-CD0408UD-SPH001   CID Quantum Platform, 4 trunks & 8 extensions. Rev. D
  Note: 1   $ **   ALTI-CD0804UD-SPH001   CID Quantum Platform, 8 trunks & 4
extensions. Rev. D   Note: 1   $ **   ALTI-CD0012UD-SPH001   CID Quantum
Platform, 12 extensions. Rev. D   Note: 1   $ **   ALTI-TTAS-12   PCI Analog
Station Board, 12 extensions   Note: 2   $ **   ALTI-TTRS-12   Triton Resource
Board with 12 session support   Note: 3   $ **   ALTI-TTAT-12   PCI 12 port
Analog Trunk Board—Loopstart Only   Note: 7   $ **   ALTI-TTAT-12GS   PCI 12
port Analog Trunk Board—Loopstart / Groundstart   Note: 7   $ **   ALTI-T1E1-1  
Triton T1 / E1 Board (4.0i and 4.5 and above for E1)   Note:12   $ **  
ALTI-TTT1-1   Triton T1/PRI Board       $ **   ALTI-TTIP-8   Triton VoIP Board
with 8 / 12 ports   Note: 4   $ **   ALTI-30IPLIC460   30-Port G.711 upgrade
license for ALTI-TTIP-8   Note: 8   $ **  
AltiWare Software
 
 
 
 
    ALTI-OE460E   AltiWare Open Edition (OE) Release 4.6   Note:11   $ **  
v4.6 AltiWare Station Licensing
 
 
 
 
    ALTI-OELIC460-012   AltiWare OE 4.6—12 Station Licenses       $ **  
ALTI-OELIC460-024   AltiWare OE 4.6—24 Station Licenses       $ **              
 

10

--------------------------------------------------------------------------------

  ALTI-OELIC460-048   AltiWare OE 4.6—48 Station Licenses       $ **  
ALTI-OELIC460-072   AltiWare OE 4.6—72 Station Licenses       $ **  
v4.6 AltiWare Software Options
 
 
 
 
    ALTI-ACOLIC460   AltiConsole 4.6 License Key   Note: 22   $ **  
ALTI-AVWLIC460   AltiView 4.6 License Key   Note: 22   $ **   ALTI-CRALIC460  
AltiServ Call Router Advanced w/ Queue Announcements       $ **  
v4.6 AltiWare Contact Center Software
 
 
 
 
    ALTI-ACCLIC460   AltiServ Contact Center(ACC) Optional Call Center for
AltiServ   Note: 15   $ **   ALTI-AGSLIC460-01   1 AltiServ Contact Center(ACC)
Agent Seat   Note: 16   $ **   ALTI-AGSLIC460-05   5 AltiServ Contact Center ACC
Agent Seats   Note: 16   $ **   ALTI-AGSLIC460-10   10 AltiServ Contact Center
ACC Agent Seats   Note: 16   $ **   ALTI-AGCLIC460-01   1 AltiServ Contact
Center ACC AltiAgent client Session   Note: 16   $ **   ALTI-AGCLIC460-05   5
AltiServ Contact Center ACC AltiAgent client Sessions   Note: 16   $ **  
ALTI-AGCLIC460-10   10 AltiServ Contact Center ACC AltiAgent client Sessions  
Note: 16   $ **   ALTI-SPCLIC460-01   1 AltiServ Contact Center ACC
AltiSupervisor client Session   Note: 16   $ **   ALTI-SPCLIC460-05   5 AltiServ
Contact Center ACC AltiSupervisor clients Sessions   Note: 16   $ **  
v4.6 AltiWare Upgrades from OE 4.0 and higher
 
Note: 9
 
 
    ALTI-OE460E-UP-012   AltiWare OE 4.6 Upgrade for 12 Station Licenses       $
**   ALTI-OE460E-UP-024   AltiWare OE 4.6 Upgrade for 24 Station Licenses      
$ **   ALTI-OE460E-UP-048   AltiWare OE 4.6 Upgrade for 48 Station Licenses    
  $ **   ALTI-OE460E-UP-072   AltiWare OE 4.6 Upgrade for 72 Station Licenses  
    $ **  
v4.6 AltiWare Software Option Upgrades from OE4.0 and higher
 
Note: 9
 
 
    ALTI-ACOLIC460-UP   AltiConsole 4.6 Upgrade       $ **   ALTI-AVWLIC460-UP  
AltiView 4.6 Upgrade       $ **   ALTI-ACCLIC460-UP   AltiServ Contact Center
4.6 Upgrade       $ **
v4.0a AltiWare Licensing
 
 
 
 
    ALTI-OELIC-012   AltiWare OE 4.0a—12 Station Licenses       $ **  
ALTI-OELIC-024   AltiWare OE 4.0a—24 Station Licenses       $ **  
ALTI-OELIC-048   AltiWare OE 4.0a—48 Station Licenses       $ **  
ALTI-OELIC-072   AltiWare OE 4.0a—72 Station Licenses       $ **
v4.0a AltiServ Software Options
 
 
 
 
    ALTI-ACO400AE   AltiConsole 4.0a For OE 4.0a only       $ **   ALTI-CTR400AE
  AltiWare Center 4.0a For OE 4.0a only       $ **   ALTI-AVW400AE   AltiView
4.0a For OE 4.0a client software   Note: 5   $ **  
AltiContact Manager Product
 
 
 
 
 
AltiContact Manager Starter Package
 
 
 
 
    ACM-PLATFORM   ACM IP-Contact Center Solution w/ 12 Agent, 12 AltiAgent
sessions, and 1 AltiSupervisor session.       $ **                


11

--------------------------------------------------------------------------------

 
AltiContact Manager Business User Licensing
 
 
 
 
    ACM-ACBLIC460-01   ACM 1 Business User License   Note: 21   $ **  
ACM-ACBLIC460-12   ACM 12 Business User License   Note: 21   $ **  
ACM-ACBLIC460-24   ACM 24 Business User License   Note: 21   $ **  
ACM-ACBLIC460-48   ACM 48 Business User License   Note: 21   $ **  
ACM-ACBLIC460-72   ACM 72 Business User License   Note: 21   $ **  
ACM Contact Center Expansion Software
 
 
 
 
    ACM-AGSLIC460-01   1 ACM Agent Seat   Note: 18   $ **   ACM-AGSLIC460-05   5
ACM Agent Seats   Note: 18   $ **   ACM-AGSLIC460-10   10 ACM Agent Seats  
Note: 18   $ **   ACM-AGSLIC460-20   20 ACM Agent Seats   Note: 18   $ **  
ACM-AGCLIC460-01
 
1 ACM AltiAgent client session
 
Note: 18
 
$
**   ACM-AGCLIC460-05   5 ACM AltiAgent client sessions   Note: 18   $ **  
ACM-AGCLIC460-10   10 ACM AltiAgent client sessions   Note: 18   $ **  
ACM-AGCLIC460-20   20 ACM AltiAgent client sessions   Note: 18   $ **  
ACM-SPCLIC460-01
 
1 ACM AltiSupervisor client session
 
Note: 18
 
$
**   ACM-SPCLIC460-05   5 ACM AltiSupervisor client sessions   Note: 18   $ **  
ACM-SPCLIC460-10   10 ACM AltiSupervisor client sessions   Note: 18   $ **  
ACM-SPCLIC460-20   20 ACM AltiSupervisor client sessions   Note: 18   $ **  
ACM-RECLIC460-01
 
1 ACM Centralized Recording Seat
 
Note: 20
 
$
**   ACM-RECLIC460-05   5 ACM Centralized Recording Seats   Note: 20   $ **  
ACM-RECLIC460-10   10 ACM Centralized Recording Seats   Note: 20   $ **  
ACM Software Options
 
 
 
 
    ACM-CRALIC460   ACM Call Router Advanced w/ Queue Announcements       $ **  
ACM-WEBLIC460   ACM AltiWeb   Note: 19   $ **   ALTI-ACOLIC460   AltiConsole 4.6
  Note: 22   $ **   ALTI-AVWLIC460   AltiView 4.6   Note: 22   $ **
Peripherals
 
 
 
 
    CBL-25M50-01   DB25 to 50-pin Telco cable, Male to Male       $ **  
CBL-MVIP22-01   MVIP cable with 22 connectors       $ **   CBL-P12DC-06   6
connector, PC to 12Vdc power supply cable for ALTI-TTAS-12       $ **  
DOC-RFG01-04
 
4 User Pocket Reference Guides
 
 
 
$
**   DOC-ICM01-400   Installation Configuration & Maintenance Manual (OE 4.0a)  
    $ **   DOC-ICM01-460   Installation Configuration & Maintenance Manual (OE
4.6)       $ **   DOC-ACMICM-460   Installation Configuration & Maintenance
Manual (ACM)       $ **   DOC-AVWMAN460   8 AltiView User Guides in one package
(OE 4.6)       $ **   DOC-CTRMAN-400   8 Center 4.0a User Guides in one package
      $ **   DOC-ATCMAN-460   8 AltiClient User Manual in one package       $ **
  MSC-PANEL-02   12 Port Connection Panel with 50-pin F Telco connector       $
**   ALTI-PIF4   4 port Power Influence Filter       $ **                

12

--------------------------------------------------------------------------------

  ALTI-RF0012   RF Filter 12 Ports       $ **   ALTI-E1-BALUN   E1 7 Ohm DIN
1.6/5.6 coax to 120 twisted pair BALUN   Note: 10   $ **  
Not for Resale Kit
 
 
 
 
    ALTI-NFR4600   Dealer Demo Kits—OE 4.6, AltiConsole, ACC, 12 port station
board, 12-port VoIP card       $ **   ALTI-NFR460Q   Dealer Demo Kits—OE 4.6,
AltiConsole, ACC, 4x8 analog Quantum board, 12-port VoIP card       $ **  
ALTI-NFRLIC-460A   Optiion OE Demo ACC, AltiConsole, Call Router   Note: 13   $
**

--------------------------------------------------------------------------------

Notes:

1)All four Quantum boards, ALTI-CDXXXXUD-SPH001, only support phones with FSK
message waiting.

2)Ships only supporting FSK message waiting phone sets.

3)A resource board is required when supervisors monitor agents, or when a voice
recording system is used to monitor calls.

4)In OE 4.5 and above, ALTI-TTIP-8 is upgraded to 12-ports. In OE 4.0a & 3.5,
ALTI-TTIP-8 is 8-ports only.

5)It is only shipped with one manual. If you wish additional manuals, order
DOC-AVWMAN, which is an 8-pack of AltiView manuals.

7)ALTI-TTAT-12 and ALTI-TTAT-12GS are only supported in AltiWare OE 4.0a and
above.

8)Requires ALTI-TTIP-8 & OE 4.5 or above

9)Users wishing to upgrade from versions <3.5 must purchase OE 4.6 as new.

10)ALT1-E1-BALUN to be used with each E1 installation.

11)Includes Software CD-ROM and Manuals Only

12)ALTI-T1E1-1 is a T1 / PRI / E1 software configurable board. Currently, E1 is
only supported on AltiWare 4.0i, 4.5 and 4.6. The E1 protocol support is for E1
R2 MF (TelMex), E1 DTMF(Telnor) and E1 PRI(UK) protocols.

13)ALTI-NFROFFICE requires the purchase of an ALTI-OFFICEx product

15)Support for AltiServ workgroups, AltiView, 10 agent seats, 10 AltiAgents, 1
AltiSupervisor and detailed statistics reports

16)ACC Agent seats, ACC AltiAgent sessions and ACC AltiSupervisor sessions
require ALTI-ACCLIC460 software upgrade

17)These products are CE certified for distribution in Europe.

18)ACM Agent seats, ACM AltiAgent sessions and ACM AltiSupervisor sessions
require ACM-PLATFORM starter

19)Require SDK Connection license per AltiWeb concurrent session

20)Enables centralized concurrent recording sessions on PCI analog extension
ports. Does not include playback or management software.

21)Used to increase business users on AltiContact Manager Platform

22)AltiConsole and AltiView are common applications across AltiServ and
AltiContact Manager platforms

13

--------------------------------------------------------------------------------



QuickLinks


DISTRIBUTOR AGREEMENT
